MEMORANDUM ***
Alfredo Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition for review and remand.
The BIA did not provide a reasoned explanation in its order denying Sanchez’s motion to file an untimely brief, so we are unable to meaningfully review the order. See Garcia Gomez v. Gonzales, 498 F.3d 1050, 1051 (9th Cir.2007) (per curiam) (remanding where BIA order denying motion to file untimely brief stated only that reason was insufficient to accept the brief in the exercise of discretion). We remand for the BIA to either articulate its reasons for denying the motion, or consider Sanchez’s brief.
We do not reach Sanchez’s unexhausted ineffective assistance of counsel claim.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.